Citation Nr: 0430804	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-07 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as a former prisoner of war (POW) 
for 30 days or more for VA purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The appellant had creditable military service, as determined 
by the service department from December 1941 to April 1942 
and from April 1945 to November 1945.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

In that determination the RO denied claims of service 
connection for multiple disabilities and noted a prior 
determination that the appellant was confined as a prisoner 
of war (POW) for less than 30 days in 1942.  Only the 
determination of POW status was specifically identified for 
appeal by the appellant.


FINDINGS OF FACT

1.  The National Personnel Records Center (NPRC) certified 
that the appellant had alleged POW status, not supported, 
from April 10, 1942, to April 14, 1942.  His name was not 
listed in the POW roster.

2.  In two processing affidavits signed by the appellant in 
April 1945 and in November 1945, he reported having been a 
POW from April 10, 1942, to April 14, 1942.  

3.  Evidence of record, specifically, the veteran's 
chronological record of activities in his processing 
affidavits, and in accordance with 38 C.F.R. § 3.41(b), 
supports a finding that the appellant was a POW from April 
10, 1942, to April 14, 1942, a period of less than 30 days.  




CONCLUSION OF LAW

The appellant does not meet the legal criteria for 
presumptive service connection for diseases requiring POW 
status for not less than 30 days based on his status as a 
former POW.  38 U.S.C.A. §§ 101(32), 1112 (b)(1), 5107 (West 
2002); 38 C.F.R. §§ 3.1(y), 3.40, 3.41, 3.203 (2004); see 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue currently before the Board arose from an 
informal claim received in September 2000.  The regulatory 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective on 
August 29, 2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In a letter dated in September 2001, the RO informed the 
appellant of the VCAA and its effect on the issues claimed 
for entitlement to service connection.  A statement of the 
case on his POW status was issued in January 2003.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  We therefore believe that 
appropriate notice has been given in this case. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA will 
refrain from providing assistance in obtaining evidence for a 
claim if the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001), codified as amended at 38 
C.F.R § 3.159(d).

In the present case, therefore, the RO's action in developing 
the claim was sufficient, since the RO obtained service 
department certification and made an Administrative Decision 
as to the appellant's POW status for VA benefits, and the 
matter turns upon specific provisions of law.

The Board notes that no additional facts, such as alternate 
name spellings, or different dates of service/service numbers 
to warrant recertification have been received by the RO.  
Accordingly, the Board finds that VA has fulfilled its duty 
under 38 C.F.R. § 3.203(c).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

Factual background

The appellant submitted a formal claim in August 1995 seeking 
entitlement to service connection for multiple disabilities.  
He indicated that he had been a prisoner of war (POW) 
confined from April 10, 1942, to May 20, 1943.  

Processing affidavits for Philippine Army personnel signed by 
the appellant in April 1945 and in November 1945 show that he 
reported having been a POW from April 10, 1942, to April 14, 
1942.  He escaped on April 15, 1942, and worked as a civilian 
house boy until May 19, 1944.    

The RO notified the appellant by letter dated in September 
1995 that the presumptive provision of 38 C.F.R. § 3.309(c) 
pertaining to former POWs, who were confined for at least 30 
days, provides compensation benefits for a number of listed 
specified diseases which shall be presumed to be service-
connected if they become 10 percent or more disabling at any 
time after service.  

In October 1995 he submitted a POW questionnaire stating that 
he surrendered on April 9, 1942, and was a POW from April 10, 
1942, until his release on May 20, 1943.  He provided names 
of men who were captured and/or interned with him in the 
prison camp.  

The U.S. Army Reserve Personnel Center (ARPERCEN) (now U.S. 
Army Reserve Personnel Command, (ARPERSCOM)) in January 1996 
provided a determination of the appellant's military history.  
ARPERCEN certified that the appellant rendered military 
service with the USAFFE.  He was determined to have been in 
missing status on April 9, 1942, and no casualty status from 
April 10, 1942, to April 7, 1945.  The service department 
further certified that the veteran was entitled to pay from 
December 1, 1941, to November 12, 1945, except for the period 
from April 10, 1942, to April 14, 1942, shown as alleged POW 
status, not supported and the period from April 15, 1942, to 
April 7, 1945, shown as civilian pursuits, not engaged in 
military activities.  

The RO determined that the best source of evidence, exclusive 
of a service department finding, would be the appellant's 
narration of a chronological account of his activities in his 
processing affidavit.  In a February 1996 Administrative 
Decision approved by the Director of Compensation and Pension 
Service in March 1996, based on review of the evidence, the 
RO determined that the appellant was a POW from April 10, 
1942, to April 14, 1942.  The RO concluded that the evidence, 
when considered in its entirety, did not establish that the 
appellant was a POW for 30 days or more and therefore he 
would not be entitled to benefits as a former POW under 
Public Laws 97-37 and 100-322.

In a June 1996 rating decision, the RO noted that the 
appellant failed to report for a VA examination.  The claim 
for service connection for multiple disabilities was 
considered not well grounded and a claim for service 
connection for hookworm was denied.  In the reasons and bases 
section of the rating decision, the administrative decision 
was discussed.  The appellant was notified by letter in June 
1996 of the rating decision and a copy was attached.

The appellant wrote in September 2000 that he filed a claim 
in 1995 as a POW veteran and had not received a response.  He 
attached medical evidence as requested in a September 1995 
letter from the RO.  He also noted that he had malaria during 
the war.  The medical evidence from Dr. L. M. B. noted 
diagnoses of pulmonary tuberculosis (PTB), rheumatoid 
arthritis of the knees and back, benign prostatic hypertrophy 
(BPH), and cataract of both eyes.  

He wrote again in June 2001 requesting the status of his 
pending claim for ex-POW veteran.  

He submitted a September 2001 ultrasound report that shows 
diffuse renal disease, prostatomegaly, and changes in the 
wall of the urinary bladder.  

In a rating decision in March 2002, the RO denied entitlement 
to service connection for PTB, rheumatoid arthritis, BPH, and 
bilateral cataract; and determined that new and material 
evidence to reopen a claim for service connection for malaria 
had not been received.  In the reasons and bases of the 
rating decision, reference was made to the June 1996 rating 
decision wherein it was noted the finding that the appellant 
was confined as a POW only from April 10, 1942, to April 14, 
1942.  Since this period covered less than 30 days, the 
appellant was not entitled to the presumptive conditions of 
Public Laws 97-37 and 100-322 pertaining to former POWs that 
were confined for 30 days or more.   The appellant was 
notified of the decision, including the POW determination of 
only 5 days, by letter dated in March 2002.

In August 2002, the appellant disagreed with the 
determination of his POW status.  He claimed that the correct 
dates were from April 9, 1942, to May 20, 1943.  

The appellant submitted a copy of a December 1987 statement 
for USVA reference signed by a Lt. Colonel in the Philippine 
Army noting that in April 1946 the appellant was a POW from 
April 10, 1942 to May 20, 1943, and he was paid in arrears 
for specified time periods and paid at that time for a period 
from February to May 1946.  

Legal criteria

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2002) (formerly 38 C.F.R. §§ 3.8 and 3.9, redesignated and 
amended at 66 Fed. Reg. 66767 (Dec. 27, 2001)). Such service, 
however, must be certified as qualifying by appropriate 
military authority.  38 C.F.R. § 3.203 (2002); see Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991); Dela Pena v. 
Derwinski, 2 Vet. App. 80 (1992).

38 C.F.R. § 3.1(y) defines a former prisoner of war as an 
individual who, while serving in the active military, naval, 
or air service, was forcibly detained or interned in the line 
of duty by an enemy or foreign government, the agents of 
either, or a hostile force.  See 38 U.S.C.A. § 101(32) (West 
2002).  In the case of detention or internment by an enemy 
government or its agents, VA shall accept the findings of the 
appropriate service department that a person was a prisoner 
of war during a period of war, unless a reasonable basis 
exists for questioning it.  Manibog v. Brown, 8 Vet. App. 465 
(1996); Duro v. Derwinski, 2 Vet. App. 530 (1992).  However, 
the provisions of 38 C.F.R. § 3.1(y)(1) do not require the VA 
to follow a service department's finding that a veteran was 
not a POW.  Manibog v. Brown, 8 Vet. App. 465, 468 (1996).  
The Board may plausibly find that a veteran was not a POW 
during service if service department records do not reflect 
that he or she was a POW and if the dates of alleged POW 
status in the evidence vary considerably.  Id.  
Determinations shall be based on all available evidence, 
including service department reports, and consideration shall 
be given to the character and length of the veteran's former 
active service in the Armed Forces of the United States.  
38 C.F.R. § 3.41(b) (2004).

Several Public Laws essentially enumerate a number of 
diseases for which service connection may be granted based 
upon one's status as a former POW.  

Earlier Public Laws state that if a veteran is: (1) A former 
POW and; (2) as such was interned or detained for not less 
than 30 days, any of the specified presumptive diseases shall 
be service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service.  38 U.S.C.A. § 
1112(b); 38 C.F.R. § 3.309(c).  See Former POW Benefits Act 
of 1981, Pub. L. No. 97-37 (1981); Veterans Benefits and 
Services Act of 1988, Pub. L. No. 100-322 (1988).

During the pending appeal, the Veterans Benefits Act of 2003 
amended 38 U.S.C.A. § 1112(b) to eliminate the 30 day 
internment or detainment requirement for a former POW who 
incurs a psychosis, any of the anxiety states, dysthymic 
disorders, organic residuals of frostbite and posttraumatic 
arthritis.  This amendment also codifies cirrhosis of the 
liver as a presumptive disability for a former POW who was 
interned for at least 30 days.  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

With regard to Philippine service, certifications by the 
service department will be accepted as establishing periods 
of recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  38 C.F.R. §§ 3.40, 
3.41 (2004).

38 C.F.R. § 3.203 provides only two methods of accepting 
evidence of service: (1) submission of a document issued by a 
service department or (2) verification of claimed service by 
such a department.  In relation to Philippine service, 38 
C.F.R. § 3.41 provides that the period of active service for 
a Regular Philippine Scout or a member of one of the regular 
components of the Philippine Commonwealth Army while serving 
with the Armed Forces of the United States will be from (a) 
the date certified by the Armed Forces as the date of 
enlistment, or date of report for active duty, whichever is 
later, to (b) the date of release from active duty, 
discharge, death, or, in the case of a member of the 
Philippine Commonwealth Army, June 30, 1946, whichever was 
earlier.  Release from active duty includes the following: 
(1) leaving one's organization in anticipation of, or due to, 
capitulation; (2) escape from POW status; (3) parole by the 
Japanese; (4) beginning of missing-in-action status; or 
(5) capitulation on May 6, 1942, except that periods of 
recognized guerrilla service or unrecognized guerrilla 
service under a recognized commissioned officer or periods of 
service in units which continued organized resistance against 
the Japanese prior to formal capitulation will be considered 
a return to active duty for the period of such service.

Active service of a regular Philippine Scout or a member of 
the Philippine Commonwealth Army serving with the Armed 
Forces of the United States will include POW status 
immediately following (1) a period of active duty, or (2) a 
period of recognized guerrilla service or unrecognized 
guerrilla service under a recognized commissioned officer.  
In those cases where following release from active duty as 
set forth in 38 C.F.R. § 3.41(a) it is factually found by VA 
that a veteran was injured or killed by the Japanese because 
of anti-Japanese activities or his or her former service in 
the Armed Forces of the United States, such injury or death 
may be held to have been incurred in active service for VA 
purposes.  38 C.F.R. § 3.41(b) (2004).

In VAOPGCPREC 14-94, the General Counsel interpreted 38 
C.F.R. § 3.9(b), now 38 C.F.R. § 3.41(b).  The General 
Counsel held that, in determining the period of active 
service of a Regular Philippine Scout or a member of the 
Philippine Commonwealth Army while serving with the United 
States Armed Forces under said section, a service-department 
certification will be controlling as to the date of 
enlistment or the date of report for active duty.  However, 
the General Counsel also held that VA is not bound by a 
service-department certification as to the ending date of 
such veteran's period of active duty.  Specifically, the 
General Counsel stated that VA may include a period spent in 
a POW status in determining a veteran's period of active 
service, if such veteran was detained or interned by the 
enemy "immediately following a period of active duty."  The 
General Counsel indicated that the phrase "immediately 
following a period of active duty" as used in this section 
may be construed as referring to an event following closely 
after a period of active duty, directly related to that duty, 
and occurred before the veteran performed activities not 
related to active military duty.  The General Counsel also 
noted that, for members of the irregular guerrilla forces, 
the service- department certification of such a veteran's 
service is controlling.  The General Counsel also held that, 
in determining a period of active service, VA is not bound by 
a service-department finding of pay entitlement under the 
Missing Persons Act.  VAOGCPREC 14-94 (June 8, 1994).

Analysis

The appellant seeks status as a former POW that would qualify 
him for presumptive service connection for specified 
disabilities for former POWs.  He contends that he was a POW 
in excess of 30 days.  

The Board notes that there was a prior rating decision in 
June 1996 on the appellant's claim for entitlement to service 
connection for multiple disabilities based on former POW 
status.  Related to that decision was a March 1996 approved 
Administrative Decision that the appellant had been a former 
POW for less than 30 days.  However, all of the issues except 
one were denied as a not well grounded claim had been 
submitted and the other issue was denied on the basis that 
the condition shown in service had resolved with no disabling 
sequelae or complication.  Although the Administrative 
Decision was referred to in the June 1996 rating decision, as 
the decision was based on other grounds it is not clear that 
the appellant was fully notified of the decision on his 
former POW status.  Accordingly, the Board will address this 
issue on the merits.  

In this case, the persuasive evidence does not support the 
claim that the appellant was a former POW for at least 30 
days.  As shown by the certification of the service 
department, the appellant had active military service from 
December 1941 to April 1942 and from April 1945 to November 
1945.  The service department certified that the appellant 
had alleged POW status, not supported, from April 10, 1942, 
to April 14, 1942.  The record does not contain additional 
evidence that would warrant a further request to the service 
department to verify or recertify additional military 
service.  See Sarmiento v. Brown, 7 Vet. App. 80, 82 (1994); 
see also Laruan v. West, 11 Vet. App. 80, 82 (1998) 
(observing that if there is reason to believe that 
information provided to service department was erroneous, 
e.g., misspelled name, VA may be required to resubmit request 
for information to service department).

Under 38 C.F.R. § 3.1(y)(1), VA shall accept the service 
department findings as to status as a former POW "unless a 
reasonable basis exists for questioning it."  Here, there was 
a reasonable basis for questioning the service department's 
finding that the appellant was not a POW during service.  Of 
particular significance, the appellant reported in his 
processing affidavits prepared in 1945 that he was a POW from 
April 10th to April 14th, 1942, and escaped.  In the April 
1945 affidavit he stated that he was an inactive soldier from 
April 15, 1942, to April 11, 1945.  In the November 1945 
affidavit, he stated that he escaped on April 15, 1942, and 
was a civilian houseboy from April 16, 1942, to May 19, 1944.  
He was caught by the Japanese on May 20, 1944, but was set 
free and again worked as a civilian houseboy from May 21, 
1944 to April 7, 1945.  From April 8, 1945, to April 11, 
1945, he reported for processing.  In addition, in the 
narrative portion, he described his duties as a civilian 
houseboy for the specified periods.  The RO prepared an 
Administrative Decision in February 1996 that determined that 
the appellant was a POW from April 10th to April 14th, 1942, 
which was approved by the Director of Compensation and 
Pension Service in March 1996.  See 38 C.F.R. § 3.1(y)(3) 
(2004). 

The Board notes that the recent amendment to 38 U.S.C.A. § 
1112(b) eliminated the 30 day internment or detainment 
requirement for a former POW who incurs specified diseases 
manifested to a degree of 10 percent or more.  The Board 
observes that the disabilities for which the appellant was 
seeking entitlement to service connection in the underlying 
claim of this appeal are not included in the amended list of 
specified diseases for which presumptive service connection 
may be granted for a former POW detained or interned for a 
period less than 30 days.  More importantly, these changes, 
have no application with respect to the issue being decided, 
namely, the length of the period for which he was a former 
POW.  The appellant was notified that he was recognized as a 
former POW for a period of less than 30 days.  He disagreed 
and claimed that his status as a former POW was for 30 days 
or more.  

The evidence in support of the appellant's claim, his 
statements and the determination by the Philippine Army as to 
the appellant's POW status and his payment for service is not 
persuasive evidence in this case.  The appellant's assertions 
that he was imprisoned from April 9, 1942, to May 20, 1943, 
are not supported in either the findings made by ARPERCEN or 
by the events listed in the appellant's April 1945 and 
November 1945 Philippine Army Personnel Affidavits, which he 
personally signed indicating that the information listed was 
true to the best of his knowledge.  A determination by the 
Philippine Army as to POW status is not governing for claims 
for VA purposes.

The Board finds that the persuasive evidence consists of the 
service department certification wherein it was noted that 
the appellant alleged being a POW from April 10, 1942, to 
April 14, 1942, although not supported, and his signed sworn 
statements in 1945 of a chronological record of activities, 
that he was a POW from April 10, 1942, to April 14, 1942, at 
which time he escaped, which is a period of less than 30 
days.  Although he later claimed a longer time period as a 
POW, this was not reported in his sworn affidavits in 1945 
which was closer to the time it occurred and was a reasonable 
time at which to include the dates of the experience of 
having been a POW.   

Consequently, the Board concludes that the appellant does 
meet the criteria for the presumptive provisions of Public 
Law 108-183 based on POW status of less than 30 days and does 
not meet the criteria for presumptive service connection for 
specified disabilities based on POW status of 30 days or 
more.  


ORDER

Entitlement to recognition as a former prisoner of war for 
thirty days or more for VA purposes is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



